Citation Nr: 1032396	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for anaplastic lymphoma, including as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1965 to May 1966.  This case was originally before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 decision 
by the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2002, the Veteran appeared for a 
videoconference hearing before the undersigned.  The case was 
before the Board in April 2002, when the Board found that new and 
material evidence had not been received to reopen a claim of 
service connection for anaplastic lymphoma, including as 
secondary to herbicide exposure (the Board characterized the 
issue to reflect that there was a prior final decision on such 
claim). 

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an April 2003 Order, the 
Court vacated the April 2002 Board decision, and remanded the 
matter for readjudication.  Pursuant to the Court's April 2003 
Order, the Board remanded the case to the RO in September 2003 
for readjudication consistent with the Joint Motion (primarily to 
provide the veteran notice of the Veteran's Claims Assistance Act 
of 2000 (VCAA), to "apprise[] [the veteran] of what evidence, 
not previously provided, was necessary to substantiate the 
claim," and to provide him specific notice of his and VA's 
respective responsibilities in evidence development).  In 
November 2005, the Board issued a decision which found that new 
and material evidence had not been received to reopen a claim of 
service connection for anaplastic lymphoma, including as 
secondary to herbicide exposure. 

The appellant appealed the November 2005 Board decision to the 
Court.  In November 2006, the Court vacated the Board's decision 
and remanded the issue to the Board for further action consistent 
with a Joint Motion for Remand (Joint Motion) by the parties, 
primarily to comply with the Board's September 2003 remand with 
respect to VCAA notice.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Thereafter, the Board remanded the case to the RO in 
March 2007 to provide the veteran adequate notice under the VCAA.

The Veteran had perfected an appeal as to the issue of 
entitlement to a total disability evaluation based on individual 
unemployability (TDIU).  TDIU was granted in a January 2008 
rating decision.  As that decision represents a full grant of the 
benefit sought with regard to that issue, it will not be 
addressed further in this decision.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for non-Hodgkin's lymphoma, 
including as due to Agent Orange exposure.  He has asserted that 
he was exposed to Agent Orange when his ship, the USS Fort 
Snelling, was involved in a recovery operation of two airplanes 
that crashed off the coast of Spain in 1966.  He thought he might 
have been exposed to Agent Orange because the airplanes might 
have been carrying bombs, and because they may have been involved 
in spraying Agent Orange.  

An informal internet search indicates that the USS Fort Snelling 
was involved in a search for lost atomic bombs (resulting from 
the crash of two American aircraft) from January to April 1966 
near Palomares, Spain, when the Veteran was on board.  Other 
internet sources reveal the airplanes involved in the crash were 
a B-52G bomber and a KC-135 refueling tanker.  This evidence also 
shows that the bomber was returning to its North Carolina base 
following a routine airborne alert mission along the southern 
route of the Strategic Air Command when it attempted to refuel 
with a jet tanker.  In other words, the bomber was apparently not 
involved in spraying Agent Orange nor was its point of departure 
or destination in Vietnam.

In a June 2001 letter to his Congressman, the Veteran reported 
his belief that the USS Fort Snelling carried 55-gallon drums of 
Agent Orange (headed for Vietnam) while he was on board and that 
his duties included cleaning up spills from these containers.  
The Veteran also asserted his belief that he was exposed to Agent 
Orange when he cleaned up an "oily-type base" substance 
smelling like kerosene or "bug killer, DDT or something like 
that" that leaked from the upper deck of the ship to the lower 
decks.  The Veteran testified that "it floated on the water and 
stuff like transmission fluid." 

Service personnel records show that the Veteran served on the USS 
Fort Snelling from June 1965 to May 1966.  He has not asserted 
and the records do not show that he ever served in Vietnam, 
including the "brown waters" or "blue waters" of Vietnam.  His 
awards and decorations do not include the Vietnam Service Medal.  

The claims file does not reflect that there has been any attempt 
by the RO to research the Veteran's contention that ship's log 
for the USS Fort Snelling may contain documentation supporting 
his statements.  See written statement from the Veteran dated in 
December 2003.

Certain diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered to 
have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Non-Hodgkin's lymphoma is 
one of the diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
3.309(e).  To warrant service connection, this particular cancer 
may manifest at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the 
U.S. Court of Appeals for the Federal Circuit confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  A Veteran who never went ashore from ship on which 
he served in Vietnamese coastal waters is not entitled to 
presumptive service connection due to alleged Agent 
Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See 
also VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC. 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate action to 
obtain information from the United States 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate office 
as to:
a.	Whether the ship's log for the USS 
Fort Snelling, or any other available 
source, corroborates his account 
that:
i.	The USS Fort Snelling brought 
salvage aboard from a collision 
in January 1966 of two United 
States military aircraft near 
Palomares, Spain; and
ii.	The cargo of the USS Fort 
Snelling between June 1965 and 
May 1966 included 55 gallon 
drums of Agent Orange; and
b.	The flight history (to include 
whether the aircraft flew missions in 
Vietnam) of the B-52G involved the 
collision over Palomares, Spain, in 
January 1966.

2.	If the development sought cannot be 
completed, please explain why completion 
is not possible, and describe the scope of 
the attempts at completion.

3.	The RO should then readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

